Title: To James Madison from François Peyre-Ferry, 4 November 1813
From: Peyre-Ferry, François
To: Madison, James


        
          Monsieur le président.
          Philadelphia 4. 9bre. 1813.
        
        Je viens de recevoir deux billets de Banque de 20$ chaque, dans l’enveloppe de la lettre que j’ai eu l’honneur de vous écrire. Il m’eût été impossible, même sans cette indication, de méconnaître la main généreuse d’où partait ce Secours; pour lequel Je conserverai un éternel Souvenir. Cette Somme est, non Seulement plus que Suffisante pour adoucir ma misère, Jusqu’au moment où Je récevrai quelques moyens de france, m’est elle m’est venue d’autant plus à propos, que c’est à l’instant où mon épouse venait de donner le Jour à un pauvre petit infortuné. Il etait né Sous des bien tristes auspices; mais vôtre bienfesance, Monsieur le président, de même que la rosée du matin, a restauré la terre & vivifié Ses jeune plante—que de droits à notre reconnaissance! J’ai donné, à ce jeune compagnon d’infortune, les noms de James, Napoleon &ce. Veuille le ciel le faire hériter un jour d’une partie des vertus de ces deux hommes illustres! Daignez agreer l’hommage du profond respect avec lequel J’ai l’honneur d’Etre Monsieur le président Votre très humble & très obeissant Serviteur
        
          Peyreferry
        
       
        CONDENSED TRANSLATION
        Has just received two bank notes for $20 each, in the envelope of the letter which he sent to JM. It would have been impossible, even without this indication, to mistake the generous hand from which this aid proceeded, which Peyre-Ferry will remember always. This sum is not only more than sufficient to ease his poverty, until he receives some means from France, but its arrival was all the more opportune as his wife had just given birth to a poor little unfortunate. The baby was born under very sad auspices; but JM’s benevolence, like the morning dew, has restored the earth and enlivened its young plant. What rights to our gratitude! Has given, to this young companion of misfortune, the names of James, Napoleon &c. May he inherit one day a part of the virtues of these two illustrious men!
      